NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        AUG 2 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

TIANSHU CHENG,                                  No.    20-17493

                Plaintiff-Appellant,            D.C. No. 4:20-cv-01962-JSW

 v.
                                                MEMORANDUM*
UNITED STATES CITIZENSHIP AND
IMMIGRATION SERVICES; KENNETH
THOMAS CUCCINELLI, Acting Director,
U.S. Citizenship and Immigration Services,
in his Official Capacity,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Northern District of California
                    Jeffrey S. White, District Judge, Presiding

                             Submitted July 29, 2022**
                             San Francisco, California

Before: GRABER and OWENS, Circuit Judges, and BAKER,*** International
Trade Judge.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable M. Miller Baker, Judge for the United States Court of
International Trade, sitting by designation.
      Plaintiff Tianshu Cheng timely appeals the district court’s dismissal, for lack

of Article III jurisdiction, of his complaint challenging the initial March 2020

denial of his application for work authorization by Defendants United States

Citizenship and Immigration Services and the Acting Director of the agency. In

April 2020, on reconsideration, Defendants approved the application and moved to

dismiss this action the following month. The district court agreed with

Defendants’ factual challenge to subject matter jurisdiction, concluding that

Plaintiff suffered no cognizable injury from the initial denial in March 2020.

Reviewing de novo the existence of subject matter jurisdiction, City of Oakland v.

BP PLC, 969 F.3d 895, 903 (9th Cir. 2020), cert. denied, 141 S. Ct. 2776 (2021),

we affirm.

      The district court properly entertained Defendants’ factual challenge to

subject matter jurisdiction. Contrary to Plaintiff’s assertion that Defendants

produced "no initial evidence," Defendants submitted a declaration by an agency

employee stating that the agency had "reopened and approved" Plaintiff’s

application. See Green v. United States, 630 F.3d 1245, 1248 n.3 (9th Cir. 2011)

("On a motion to dismiss for lack of subject matter jurisdiction under Fed. R. Civ.

P. 12(b)(1), proof of jurisdictional facts may be supplied by affidavit, declaration,

or any other evidence properly before the court."). Plaintiff does not dispute the

accuracy of the declaration.


                                          2
      Instead, Plaintiff contends that the initial denial of his application, and a

resulting 77-day period of unemployment, jeopardized his immigration status and

student status in early 2020. He seeks various declarations by the court that,

because Defendants’ initial denial was unlawful, his immigration status and student

status were duly maintained during those months.

      We agree with the district court that Plaintiff’s feared harms are speculative.

Although Plaintiff asserts to us that Defendants’ initial denial jeopardizes

Plaintiff’s "definitive, imminent applications for immigration benefits," Plaintiff

nowhere specifies what applications are imminent or what statutes and regulations

govern those forthcoming applications. To the contrary, Defendants informed us

in their responding brief that, since Plaintiff filed his opening brief, Plaintiff has

successfully transitioned to H-1B status. Plaintiff declined to file a reply brief and

has not otherwise challenged Defendants’ assertion. In any event, Plaintiff has

failed to specify how Defendants’ initial denial concretely will affect Plaintiff in

the future. See, e.g., Nat. Res. Def. Council v. EPA, 735 F.3d 873, 878 (9th Cir.

2013) (holding that, to satisfy the "injury in fact" requirement for Article III

jurisdiction, any feared harm must be "(a) concrete and particularized and (b)

actual or imminent, not conjectural or hypothetical" (internal quotation marks

omitted)).

      AFFIRMED.


                                            3